Citation Nr: 0705946	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  06-21 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for respiratory cancer, 
cancer of the lymph nodes, and tumors to include soft tissue 
sarcoma and multiple myeloma, as the result of exposure to 
the herbicide Agent Orange.

2.  Entitlement to cryoglobulinemia, Lupus, and chronic 
myeloid leukemia, as the result of exposure to the herbicide 
Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
The veteran's discharge documents reflect that he had active 
service in Vietnam, and was awarded the Combat Infantryman 
Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in December 2006.  A transcript of the hearing has been 
made and is associated with the claims file 

A motion to advance this case on docket, due to the veteran's 
health, was granted by the Board in February 2007.  See 
38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2006).

The issue of entitlement to service connection for 
respiratory cancer, cancer of the lymph nodes, and tumors to 
include soft tissue sarcoma and multiple myeloma, as the 
result of exposure to the herbicide Agent Orange, is 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDING OF FACT

The record does not demonstrate that the veteran manifests 
cryoglobulinemia, Lupus, or chronic myeloid leukemia as the 
result of active service, including exposure to the herbicide 
Agent Orange.


CONCLUSION OF LAW

Service connection for cryoglobulinemia, Lupus, and chronic 
myeloid leukemia, including as the result of exposure to 
Agent Orange, is not appropriate. 38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In the present case, pre-adjudication VCAA notice was 
provided to the veteran by letter dated in November 2001.  
This letter notified the veteran of the type of evidence 
needed to substantiate his claims for service connection, 
namely, evidence of an injury, disease, or event causing 
disease or injury during active service; evidence of current 
disability; and evidence of a nexus, or etiological link, 
between the current disability and injury, disease, or event 
causing injury or disease during active service.  In 
addition, the letter informed the veteran that VA would 
obtain service records, VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence in 
support of his claim, which would include that in his 
possession.  Finally, additional notice was provided by 
letter dated in July 2006 of the type of evidence needed to 
establish disability evaluations and effective dates, should 
the claims be granted.

Although the timing of the VCAA notices did not comply with 
the requirement that the notice must precede the 
adjudication, the actions of the RO described above provided 
the veteran a meaningful opportunity to participate 
effectively in the processing of his claim and to submit 
additional argument and evidence, which he did, and to 
address the issues at a hearing, which he did before the 
undersigned Veterans Law Judge.  Additionally, he had 
sufficient time to respond to the comprehensive April 2006 
Statement of the Case (SOC).    

In particular, in the December 2006 hearing, the undersigned 
Veterans Law Judge discussed the importance of the veteran 
obtaining an opinion from his treating health care providers 
relating his currently diagnosed conditions to his active 
service.  The veteran articulated his understanding, and 
requested that the record be held open for 60 days to allow 
him to present additional medical evidence and the opinions.  
Hearing transcript (T.) 10.  The Board received additional VA 
and non-VA treatment records with waiver of review by the 
agency of original jurisdiction in December 2006.  However, 
the veteran did not submit medical opinions from his treating 
health care providers concerning the etiology of his claimed 
conditions.

Based on the foregoing, and the veteran's responses to and 
communication with VA throughout his claims process, the 
Board finds that the veteran demonstrated his understanding 
of what evidence was needed to prevail in his claims.  For 
these reasons, and for those reasons articulated above, any 
procedural defect caused by the timing of the notice was 
cured and the veteran has not been prejudiced by any defect 
in the VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d. 1328 (2006) (Fed. 
Cir. Apr. 5, 2006); and Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on five of the five elements of a service connection claim) 
have been constructively met. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and private medical 
records.  VA examinations were not afforded the veteran with 
reference to his current claims.  Concerning the claims 
herein adjudicated, the Board finds this is not necessary.  
Private medical evidence establishes that the claimed 
conditions have been diagnosed but, as discussed below, the 
medical evidence does not demonstrate a connection with 
active service.  The need for such evidence was explained to 
the veteran in various forms, including VCAA letters and the 
SOC, but most particularly at his December 2006 hearing 
before the undersigned Veterans Law Judge, as noted above.  
He was given an opportunity to provide such evidence, but has 
not done so.  As the current record uniformly shows post-
service diagnoses, many years after service, with no link to 
service, the Board finds the evidence adequate for the issues 
herein decided.  Accordingly, the Board finds it may proceed 
with the veteran's claims.  See also 38 C.F.R. § 3.159(c),(d) 
(2006).  

As the veteran has not identified additional records, 
pertinent to the claim, which have not been obtained or 
sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

Service Connection

The veteran argues that he has cryoglobulinemia, Lupus, and 
chronic myeloid leukemia, as the result of exposure to the 
herbicide Agent Orange.

The Board observes that available service personnel records 
reflect that the veteran served in Vietnam for eleven months 
and 22 days, and was awarded the Combat Infantryman Badge.  
Therefore, exposure to herbicides may be presumed.  
38 C.F.R. 3.307(a)(6)(iii).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service. 38 U.S.C.A. § 1110.  In addition, 
certain presumptions are granted for veterans who were 
exposed to the herbicide Agent Orange during service in 
Vietnam.  However, cryoglobulinemia, Lupus, and chronic 
myeloid leukemia are not among the conditions for which 
presumptive service connection is available.  See 38 C.F.R. § 
3.307, 3.309 (2006). Notwithstanding, the veteran may still 
establish service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994); Orange. Brock v. Brown, 10 Vet. App. 155 (1997).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as leukemia 
and lupus erythematosus to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service medical records show no findings of or treatment for 
a cryoglobulinemia, Lupus, or chronic myeloid leukemia.  The 
veteran's report of medical history at entrance into active 
service, dated in April 1966, shows multiple complaints, but 
no findings of any condition other than athlete's foot and 
indigestion.  His report of medical examination at entrance 
to active service shows no diagnoses, defects, abnormalities 
or other findings.  Clinical evaluation was within normal 
limits absent any abnormalities.  His reports of medical 
examination and history at discharge from active service, 
dated April 1968, showed continued complaints of stomach 
trouble and findings of dyspepsia, but no other diagnoses, 
defects, abnormalities or other findings.  Clinical 
evaluation was within normal limits absent any abnormalities.

VA examination conducted in 1992 showed a diagnosis of a 
history of cryoglobulinemia but reflected no diagnoses or 
findings of chronic myeloid leukemia or lupus.  

Private medical evidence reflects that the veteran was 
diagnosed with cryoglobulinemia in 1989, essential mixed 
cryoglobulinemia in 1990, and idiopathic cryoglobulinemia in 
1991, with a history of onset reported as early as 1988.  
These records reflect that chronic myeloid leukemia was 
diagnosed as early as 2004.  The medical evidence does not 
demonstrate that the veteran is diagnosed with a form of 
lupus disease; however, forms of cryoglobulinemia have been 
associated with systemic lupus erythematosus.  See Dorland's 
Illustrated Medical Dictionary, 403 (26th ed. 1981).  This 
citation is provided purely for definitional purposes to aid 
in the Board's discussion.  Cf. Kirwin v. Brown 8 Vet. App. 
148 (1995), Traut v. Brown 6 Vet. App. 181 (1994).  Use in 
this manner does not conflict with the holding in Thurber v. 
Brown, 5 Vet. App. 119 (1993).  

Hence, the earliest medical evidence of a diagnosis of the 
claimed disabilities is 1989 and 2004, respectively-over 20 
and 35 years, respectively, after the veteran's discharge 
from active service and well-past the one-year presumptive 
period.  The Board observes that the earliest medical 
evidence of record, post service, is dated in 1979.  
Assuming, without finding, that this evidence reflected 
findings of any of the claimed disabilities such as could 
establish a diagnosis, this medical evidence is yet dated 
more than 10 years following discharge from active service 
and beyond the one-year presumptive period.

The record presents no medical opinions or findings 
establishing that the currently diagnosed cryoglobulinemia 
and chronic myeloid leukemia, and the claimed lupus, are the 
result of the veteran's active service, including exposure to 
the herbicide Agent Orange.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence 
of a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service).

As for the veteran's statements and testimony (T. 10) that 
his doctors have related his current conditions to service, 
hearsay medical evidence, as transmitted by a lay person, is 
not competent evidence because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The treatment 
records themselves do not contain such statements.  

Where as here, the determinative issue involves a medical 
diagnosis and an opinion as to etiology, medical evidence is 
required to support the claim.  The veteran as a layperson is 
not competent to offer an opinion as to a medical diagnosis, 
or an opinion etiologically linking his currently manifested 
any lupus, cryoglobulinemia and chronic myeloid leukemia to 
active service, including as the result of exposure to the 
herbicide Agent Orange. Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993). Therefore, the Board must reject the veteran's 
statements and testimony as favorable evidence that the 
veteran currently manifests cryoglobulinemia, chronic myeloid 
leukemia, and lupus that is the result of active service, 
including exposure to herbicides.

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence that the veteran manifests cryoglobulinemia, chronic 
myeloid leukemia, and lupus that is the result of his active 
service including exposure to herbicides, the preponderance 
of the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

ORDER

Service connection for cryoglobulinemia, lupus, and chronic 
myeloid leukemia is denied.

REMAND

The veteran also claims service connection for respiratory 
cancer, cancer of the lymph nodes, and tumors to include soft 
tissue sarcoma and multiple myeloma, including as the result 
of exposure to the herbicide Agent Orange.

Subsequent to his December 2006 hearing, the veteran 
submitted additional private medical evidence reflecting that 
he was been diagnosed in July 2006 with cancer of the larynx.  
See 38 C.F.R. § 3.309(e) (When a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied).  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600, at 42606-42607 (June 24, 2002).  Notwithstanding 
the foregoing presumptive provisions originally arising out 
of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. Law No. 98- 542, § 5, 98 Stat. 2725, 
2727-29 (1984) and the Agent Orange Act of 1991, Pub. Law No. 
102-4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has held that a claimant is 
not precluded from establishing service connection for a 
disease averred to be related to herbicide exposure, as long 
as there is proof of such direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in 
part Combee v. Principi, 4 Vet. App. 78 (1993); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  

The Board observes that private medical evidence demonstrates 
that the veteran was diagnosed with squamous cell carcinoma 
of the left tongue base in February 2002 for which he 
underwent direct laryngoscopy with biopsy of the tongue base 
and chemoradiation.  Various pathology reports associated 
with the veteran's tongue cancer are of record, but the 
record is absent pathology reports for cancer of the larynx 
as noted in the subsequent, 2006, records.  The Board finds 
that it is necessary to obtain these records and, if 
necessary afford the veteran VA examination to clarify the 
diagnoses and etiologies of the conditions he manifests.  See 
38 C.F.R. § 3.159(c) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all treatment records, 
including pathology reports, pertinent to 
the veteran's cancer have been associated 
with the claims file.

2.  After completion of the above, if it 
is determined that VA examination is 
necessary, make arrangements for the 
veteran to be afforded an examination to 
determine the nature, extent, and 
etiology of his cancer, claimed as 
respiratory cancer, cancer of the lymph 
nodes, and tumors to include soft tissue 
sarcoma and multiple myeloma-including 
as the result of exposure to the 
herbicide Agent Orange.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence, and a copy of this 
remand, and a copy of the veteran's 
December 2006 hearing testimony must be 
sent to the examiner(s) for review.   
The examiner(s) are thereafter requested 
to provide the following opinion:

I.	Identify, by diagnosis, the 
veteran's current cancer 
diagnoses. 
II.	Does the veteran manifest larynx 
cancer or its residuals?  If so, 
is this cancer primary or a result 
of metastasis.  
III.	Is it as likely as not that any of 
the veteran's identified cancers 
had their onset during his active 
service and/or are etiologically 
linked to his active service, or 
any incident therein, including 
exposure to Agent Orange.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for respiratory cancer, cancer of the 
lymph nodes, and tumors to include soft 
tissue sarcoma and multiple myeloma, 
including as the result of exposure to 
the herbicide Agent Orange, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remands adverse to the veteran, furnish 
him with a SSOC and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2006).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


